                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


E.N. BISSO & SON, INC.                                 CIVIL ACTION

VERSUS                                                 NO. 19-14765-WBV-DMD

BOUCHARD GIRLS M/V, her tackle                         SECTION D(3)
furniture, apparel, appurtenances, etc.,
in rem, ET AL.


                                            ORDER

   Considering the Ex Parte Motion to Withdraw as Counsel of Record (R. Doc. 77),

filed by Robert H. Murphy and Timothy D. DePaula and the law firm of Murphy,

Rogers, Sloss, Gambel & Tompkins, who seek to withdraw as counsel for Defendants,

Bouchard Transportation Co., Inc., in personam, Tug BOUCHARD GIRLS Corp., as

owner of the M/V BOUCHARD GIRLS, in rem, and B. No. 295 Corp., as owner of the

Barge B No. 295, in rem;

   IT IS HEREBY ORDERED that the motion (R. Doc. 77) is GRANTED;

   IT IS FURTHER ORDERED that Defendants are granted until July 20, 2020, to

enroll new counsel. Defendant corporations are advised that a corporate entity must

have counsel to represent its interests in federal court litigation if it wishes to proceed

further in this action. Southwest Express Co., Inc. v. Interstate Commerce

Commission, 670 F.2d 53 (5th Cir. 1982) (corporations must be represented by

counsel to properly appear in an action).
New Orleans, Louisiana, June 19, 2020.



                                  ______________________________
                                  WENDY B. VITTER
                                  United States District Judge
